Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A-1 [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2006 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 333-136806 ASIANADA, INC. (Exact name of registrant as specified in its charter) NEVADA N/A (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2288 West 40 th Avenue, Suite 802 Vancouver, British Columbia Canada V6M 1W6 (Address of principal executive offices) (604) 261-8616 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] The Registrant is a Shell company. Yes [X] No [ ] As of December 1, 2006, the Company had 8,080,000 shares of common stock outstanding. PART II. OTHER INFORMATION ITEM 6. EXHIBITS. The following Exhibits are attached hereto: Exhibit No. Document Description 31.1 Certification of Principal Executive Officer pursuant to Rule 13a-15(a) and Rule 15d- 15(a), promulgated under the Securities Exchange Act of 1934, as amended. 31.1 Certification of Principal Financial Officer pursuant to Rule 13a-15(a) and Rule 15d- 15(a), promulgated under the Securities Exchange Act of 1934, as amended. 32.1 Certification of Chief Executive Officer Pursuant To 18 U.S.C. Section 1350, as adopted pursuant to Section 302 Of The Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Financial Officer Pursuant To 18 U.S.C. Section 1350, as adopted pursuant to Section 302 Of The Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 1 st day of December, 2006. ASIANADA, INC. (Registrant) BY: IAN Y. B. HE Ian Y. B. He President, Principal Executive Officer and a member of the Board of Directors BY: HELEN GAO Helen Gao Principal Financial Officer, Principal Accounting Officer, Secretary/Treasurer and a member of the Board of Directors -2-
